Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21-40 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 in line 3, recites “adjacent folds”. It is unclear to the examiner whether “adjacent folds” and “ a plurality of folds being adjacent to each other” are the same or different.
Claim 21 in line 5 recites “wherein the adjacent folds are connected by the rotating connection structure at upper and lower ends, respectively”. It is unclear to the examiner “upper and lower ends” of which elements. 
Claim 21 in line 11 recites, “the rear rotating connection structure comprises an upper rear connection structure at the upper end of the fold and a lower rear connection structure at the lower end of the fold.” There is insufficient antecedent basis for the limitations “the upper end of the fold” and “the lower end of the fold” in the claim.
Claim 21 in line 13 recites, “the two hinge structures in the same adapting piece of the upper and lower rear connection structures are respectively hinged with the upper and lower ends of the adjacent folds.” There is insufficient antecedent basis for the limitations “the same adapting piece” in the claim.
Claim 21 in line 15 recites, “each of the hinge structures rotates around a hinge axis”. There is insufficient antecedent basis for the limitations “the hinge structures” in the claim.
Claim 21 in line 16 recites, “a distance between centers of the hinge axes of the two hinge structures.” There is insufficient antecedent basis for the limitations “the hinge axes” in the claim.
Claim 21 in lines 18-19 recites, “the rear surface of the fold” and “the rear surfaces of the adjacent folds”. It is unclear to the examiner whether they are the same or different limitations.
Claim 21 in line 6 recites “side surfaces of the adjacent folds between the upper and lower ends define a gap between the adjacent folds” and in line 21 recites , “a flexible film flatly attached to the front surfaces of the folds matches up to or keeps a gap with side surfaces of the two adjacent folds.”  It is unclear to the examiner whether they are the same or different limitations.
Claims 22-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being depend on claim 21. 

Response to Amendment
Applicant’s amendment to the claims 21-40 to overcome antecedent issues have been considered. However, claim 21 raises further issues related to 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph stated above. Applicant’s cooperation is requested in correcting any errors of claims 21-40 to avoid any other insufficient antecedent basis in the dependent claims 22-40. As claim 21 is so unclear with all above issues, Examiner is unable to interpret the claims 21-40 and do any prior art rejections. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINHEE LEE can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841